IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39620

STATE OF IDAHO,                                )     2012 Unpublished Opinion No. 685
                                               )
       Plaintiff-Respondent,                   )     Filed: October 19, 2012
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
QUINTON JARMAIN ROWE,                          )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Quinton Jarmain Rowe pled guilty to an amended charge of possession of a controlled
substance. I.C. § 37-2732(c)(1). In exchange for his guilty plea, the state also dismissed a
sentencing enhancement. The district court sentenced Rowe to a unified term of seven years,
with a minimum period of confinement of three years. The district court retained jurisdiction
and, following successful completion of his rider, Rowe was placed on probation.         Rowe
thereafter violated the terms of his probation, and the district court revoked probation and
ordered execution of Rowe’s original sentence. Rowe filed an I.C.R. 35 motion, which the
district court denied. Rowe appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d

                                               1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Rowe’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Rowe’s Rule 35 motion is affirmed.




                                               2